Citation Nr: 0528409	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  95-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include 
depression and organic brain syndrome.  

2.  Entitlement to a compensable evaluation for the service-
connected residuals of a cerebral concussion.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in March 2000 and 
March 2001.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.  

2.  The service-connected residuals of the cerebral 
concussion are shown to be productive of a disability picture 
manifested by frequent headaches.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected residuals of the cerebral concussion 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124 included 
Diagnostic Code 8045 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  

The Board would point out that, to the extent that the 
determination of the increased rating claim is less than 
fully favorable to the veteran, as a 10 percent evaluation 
has been assigned.  

Thus, there should be no prejudice to the veteran as a 
consequence.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


II.  Entitlement to a compensable evaluation for residuals of 
a cerebral concussion

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO has evaluated the veteran's disorder at a no percent 
rate under 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
pertaining to brain disease due to trauma.  This evaluation 
has been in effect since June 1996.  

Under this section, purely subjective complaints, such as 
headaches, dizziness, or insomnia will be rated at 10 percent 
and no more under 38 C.F.R. § 4.130, Diagnostic Code 9304 
(dementia due to head trauma).  See 38 C.F.R. § 4.31.  

During service, as noted, the veteran was hit in the face by 
a fragment of a metal hammer in January 1972 and then struck 
over the head with a lead pipe in October 1972, with 
resulting headaches.  

Recently, he was treated for frequent headache complaints at 
a VA facility between February and April of 2003.  In a 
December 2004 VA brain disease examination report, the 
examining doctor diagnosed a chronic history of headaches 
"that developed following brain trauma."  

Given that the veteran has been treated for headaches, the 
Board finds that a 10 percent evaluation is warranted under 
Diagnostic Code 8045.  To that extent only, the claim is 
granted at this time.  



ORDER

A 10 percent evaluation for the service-connected residuals 
of a cerebral concussion is granted, subject to the 
regulations governing the payment of VA monetary benefits.  



REMAND

In this case, during service, the veteran was hit in the face 
by a fragment of a metal hammer in January 1972 and later was 
hit over the head with a lead pipe in October 1972 with 
resulting headaches.  

Subsequent to service, the veteran has been treated for 
complaints of depression since November 1991 and was 
diagnosed with depression and organic brain syndrome, both of 
questionable etiology, during a February 1993 VA psychiatric 
examination.  

The veteran underwent a further VA psychiatric examination in 
December 2004, conducted by an examiner who reviewed his 
claims file.  

This examiner indicated that the veteran's case was 
"complex" and a significant period of time had elapsed 
since service, making it difficult "to make precise 
attributions of what damage the concussion could have 
caused."  

The examiner could not express an opinion as to whether the 
veteran's mild cognitive difficulties were specifically 
attributable to his concussion.  The examiner could 
"definitely" state that "it [was] much more likely than 
not that the veteran's service experience increased the 
severity and symptomatology of his depression."  

However, the VA examiner diagnosed major depression and found 
the veteran socially isolated and unemployable for the 
foreseeable future.  

Given that the evidentiary record does not provide a basis 
for deciding this appeal, another examination is required in 
the Board's opinion.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination, conducted to determine 
whether a separate diagnosis of dementia 
associated with brain trauma is for 
application in this case as the residual 
of any cerebral concussion or head injury 
suffered in service.  The examiner should 
review the claims file in conjunction 
with this examination.  Based on his/her 
review of the case, the examiner should 
enter a full diagnosis referable to the 
veteran's current mental status.  Then, 
the examiner should also comment on the 
frequency and duration of the veteran's 
headaches.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

2.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
an acquired psychiatric disorder in light 
of the requested development.  If the 
determination remains less than fully 
favorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, \
Board of Veterans' Appeals



 Department of Veterans Affairs


